Case 2:20-cr-00009-TSK-MJA Document 36 Filed 08/10/20 Page 1 of 4 PageID #: 59



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                      Plaintiff,

      v.                                          Crim. Action No.: 2:20CR9
                                                           (Judge Kleeh)

MATTHEW SCOTT UPTON,

                      Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On       July   21,   2020,     the   Defendant,        Matthew    Scott   Upton

(“Upton”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to

Counts One and Two of the Indictment, charging him with Possession

with Intent to Distribute 5 Grams or More of Methamphetamine, in

violation of Title 21, U.S.C. Sections 841(a)(1) and 841(b)(1)(B)

and Unlawful Possession of a Firearm, in violation of Title 18,

U.S.C.     Section      922(g)     and    924(a)(2).     Upton      stated   that    he

understood that the magistrate judge                    is not a United States

District       Judge,     and    Upton    consented     to    pleading    before    the

magistrate judge.           This Court referred Upton’s plea of guilty to

the   magistrate        judge     for    the   purpose       of   administering     the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a    finding     as   to     whether   the   plea      was   knowingly   and
Case 2:20-cr-00009-TSK-MJA Document 36 Filed 08/10/20 Page 2 of 4 PageID #: 60



USA v. UPTON                                                       2:20-CR-9
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

      Based upon Upton’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Upton

was competent to enter a plea, that the plea was freely and

voluntarily given, that Upton was aware of the nature of the

charges against him and the consequences of his plea, and that a

factual basis existed for the tendered plea.         The magistrate judge

issued a Report and Recommendation Concerning Plea of Guilty in

Felony Case (“R&R”) [Dkt. No. 35] finding a factual basis for the

plea and recommending that this Court accept Upton’s plea of guilty

to Counts One and Two of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.           Neither Upton nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 35], provisionally ACCEPTS Upton’s guilty plea, and

                                      2
Case 2:20-cr-00009-TSK-MJA Document 36 Filed 08/10/20 Page 3 of 4 PageID #: 61



USA v. UPTON                                                         2:20-CR-9
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

ADJUDGES him GUILTY of the crimes charged in Counts One and Two of

the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea until it has

received     and   reviewed     the    presentence     investigation      report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Upton, and prepare a presentence investigation

report for the Court;

      2.    The    Government    and   Upton   shall    each    provide   their

narrative descriptions of the offense to the Probation Officer by

August 21, 2020;

      3.    The presentence investigation report shall be disclosed

to Upton, his counsel, and the Government on or before October 20,

2020;   however,    the   Probation     Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before November 3, 2020;

                                        3
Case 2:20-cr-00009-TSK-MJA Document 36 Filed 08/10/20 Page 4 of 4 PageID #: 62



USA v. UPTON                                                       2:20-CR-9
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 35],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

November 11, 2020; and

      6.    Counsel may file any written sentencing memorandum or

statements     and   motions    for     departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

November 16, 2020.

      The magistrate judge remanded Upton to the custody of the

United States Marshals Service.

      The Court will conduct the Sentencing Hearing for Upton on

Monday, November 23, 2020, at 2:00 P.M., at the Elkins, West

Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: August 10, 2020


                                      /s/ Thomas S. Kleeh
                                      THOMAS S. KLEEH
                                      UNITED STATES DISTRICT JUDGE




                                        4
